        Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :    CRIMINAL NO. 1:19-CR-318
                                            :
               v.                           :    (Judge Conner)
                                            :
RUKAIYAH TREADWELL,                         :
                                            :
                    Defendant               :

                                   MEMORANDUM

      Defendant Rukaiyah Treadwell has filed a motion to dismiss and a motion for

a bill of particulars. The government opposes Treadwell’s motions. For the reasons

that follow, the court will deny both motions.

I.    Factual Background & Procedural History

      A grand jury sitting in Harrisburg, Pennsylvania, returned a 12-count

indictment in October 2019 charging defendants Edward Hart, Algernon Martin,

Kazaria Blair, and Rukaiyah Treadwell with conspiracy, bank fraud, aggravated

identity theft, and charges related to stealing from the Post Office. Treadwell is

charged in Count One (the conspiracy), Count Five (bank fraud), and Count Nine

(aggravated identity theft). Treadwell filed a motion for a bill of particulars as well

as a motion to dismiss in November 2020. The motions are fully briefed and ripe for

disposition.

II.   Discussion

      A.       Motion to Dismiss

      Treadwell moves to dismiss the three counts against her for failure to state an

offense pursuant to Federal Rule of Criminal Procedure 12(b). (See Docs. 90, 91).
        Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 2 of 8




Motions to dismiss are authorized under Federal Rule of Criminal Procedure

12(b)(3)(A) and (B). See FED. R. CRIM. P. 12(b)(3)(A), (B). A motion to dismiss may

be premised on perceived substantive deficiencies in the charging document, such

as duplicity, multiplicity, lack of specificity, improper joinder, or failure to state an

offense. See FED. R. CRIM. P. 12(b)(3)(B). Importantly, motions alleging a failure to

state an offense test only the government’s allegations, not its proof. See United

States v. Huet, 665 F.3d 588, 594-95 (3d Cir. 2012).

       The Sixth Amendment to the United States Constitution mandates that

“[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be informed

of the nature and cause of the accusation” against him. See U.S. CONST. amend. VI.

Federal Rule of Criminal Procedure 7(c) implements this requirement by setting

standards for the contents of indictments. See FED. R. CRIM. P. 7(c). Under that

rule, an indictment must provide “a plain, concise, and definite written statement

of the essential facts constituting the offense charged.” FED. R. CRIM. P. 7(c)(1).

An indictment satisfies Rule 7(c) when it

              (1) contains the elements of the offense intended to be
              charged, (2) sufficiently apprises the defendant of what he
              must be prepared to meet, and (3) allows the defendant to
              show with accuracy to what extent he may plead a former
              acquittal or conviction in the event of a subsequent
              prosecution.

United States v. Willis, 844 F.3d 155, 161 (3d Cir. 2016) (quoting United States

v. Rankin, 870 F.2d 109, 112 (3d Cir. 1989)).

       Our court of appeals has said that “no greater specificity than the statutory

language is required so long as there is sufficient factual orientation to permit the



                                             2
        Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 3 of 8




defendant to prepare his defense.” Id. at 161-62 (quoting Rankin, 870 F.2d at 112).

Thus, an indictment will generally pass muster if it identifies the statute allegedly

violated, lists the elements of the statutory offense, and identifies the time period of

the alleged violation. See Huet, 665 F.3d at 595 (citing United States v. Urban, 404

F.3d 754, 771 (3d Cir. 2005)). “[D]etailed allegations” are not required. Id. at 594

(citing United States v. Resendiz-Ponce, 549 U.S. 102, 110 (2007)). A court must

uphold an indictment “unless it is so defective that it does not, by any reasonable

construction, charge an offense.” Willis, 844 F.3d at 162 (quoting United States

v. Vitillo, 490 F.3d 314, 324 (3d Cir. 2007)).

       Count One accuses all defendants of conspiring to defraud the United States

in violation of 18 U.S.C. § 371. (See Doc. 1 at 1-7). Generally “a conspiracy count in

an indictment need only set forth the agreement and specific intent to commit an

unlawful act, and when required by statute, an overt act.” United States v. Werme,

939 F.2d 108, 112 (3d Cir. 1991) (citing United States v. Wander, 601 F.2d 1251, 1258

(3d Cir. 1979)). As Treadwell acknowledges, (see Doc. 91 at 4), conspiracy under

Section 371 requires, inter alia, the allegation of “an overt act by one of the

conspirators in furtherance of that objective.” United States v. McKee, 506 F.3d 225,

238 (3d Cir. 2007) (emphasis added) (citing Rankin, 870 F.2d at 113). One

conspirator’s overt act “is the act of all.” Id. at 243 (citation omitted). The

indictment lists several overt acts allegedly committed by defendants, including

receipt of funds by Treadwell. (See Doc. 1 at 6-7). That the indictment provides

greater factual detail regarding other coconspirators does not mean that Treadwell

is entitled to the same level of specificity. See McKee, 506 F.3d at 238; United States


                                                 3
          Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 4 of 8




v. Gordon, 335 F. App’x 236, 238 (3d Cir. 2009) (nonprecedential). 1 We therefore

conclude that Count One satisfies Rule 7(c).

      Count Five accuses all defendants of committing bank fraud, or aiding and

abetting same, in violation of 18 U.S.C. §§ 1344 and 2. (See Doc. 1 at 9-10). Section

1344(2) makes it a crime for a person to “knowingly execute[] or attempt to execute

a scheme or artifice . . . to obtain any of the moneys, funds, credits, assets,

securities, or other property owned by, or under the custody or control of, a

financial institution, by means of false or fraudulent pretenses, representations, or

promises.” 18 U.S.C. § 1344(2). The indictment charges that on or about May 13,

2019, all defendants:

              . . . aiding and abetting each other, knowingly executed
              and attempted to execute a scheme and artifice to obtain
              any of the moneys, funds, credits, assets, securities, and
              other property owned by and under the control of a
              financial institution by means of false or fraudulent
              pretenses, representations and promises, by fraudulently
              altering the payee and amount on a stolen check, and by
              causing the fraudulently altered check to be deposited
              with Bank of America in the amount of $9,700.

(See Doc. 1 at 9-10). Treadwell argues that the indictment is defective for failing to

specify exactly who stole, altered, or deposited the check. (See Doc. 91 at 9). Yet


      1
         Treadwell replies that Count One fails to include a mens rea specific to her
alleged overt act. (See Doc. 98 at 2). The plain language of the indictment refutes
that argument. The indictment must be read “as a whole and interpret[ed] in a
common sense manner,” see United States v. Lee, 359 F.3d 194, 209 (3d Cir. 2004)
(citation omitted), and Paragraph 5 of Count One clearly states that all defendants
“knowingly conspired and agreed together . . . to defraud the United States and to
interfere with and obstruct the lawful governmental functions of the United States
by deceit, craft, trickery[,] and dishonest means by stealing mail matter deposited
for delivery with the United States Postal Service and by preventing the delivery of
that mail matter.” (See Doc. 1 at 2 (emphasis added)).


                                            4
        Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 5 of 8




the indictment identifies the statutes, exactly tracks the statutory language, and

provides the relevant time period. See Huet, 665 F.3d at 595. The indictment also

specifically incorporates paragraphs 1 through 4 and 6 through 17, which lay out

several pages of factual detail regarding the overall conspiracy. (See Doc. 1 at 10).

Treadwell is not entitled to “greater specificity than the statutory language,” when

the indictment already provides “sufficient factual orientation” underlying the

charges. See Rankin, 870 F.2d at 112.

      Treadwell’s arguments for Count Nine fail for similar reasons. Count Nine

accuses all defendants of committing aggravated identity theft, and aiding and

abetting same, in violation of 18 U.S.C. §§ 1028A and 2. (See Doc. 1 at 11-12). A

person is guilty of aggravated identity theft when they, “during and in relation to

any felony violation enumerated in subsection (c), knowingly transfer[], possess[], or

use[], without lawful authority, a means of identification of another person . . .” 18

U.S.C. § 1028A(a)(1). Subsection (c) includes “a felony violation of . . . any provision

contained in chapter 63 (relating to mail, bank, and wire fraud).” Id. § 1028(c)(5).

Like Count Five, Count Nine tracks the statutory language of Section 1028A,

charging defendants with

             aiding and abetting one another, knowingly transferred,
             possessed, and used, without lawful authority, means of
             identification of another person, to wit, the name of a
             victim whose initials were “N.T.” knowing the
             identification was of an actual person, with the intent to
             commit and in connection with unlawful activity that
             constitutes a violation of [f]ederal law, that being [b]ank
             [f]raud.




                                           5
        Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 6 of 8




(See Doc. 1 at 11-12). The indictment identifies the statutes, exactly tracks the

statutory language, provides the relevant time period, and incorporates paragraphs

1 through 4, 6 through 17, 19, and 21 to provide more factual detail. See Huet, 665

F.3d at 595. The indictment need not offer more “detailed allegations” than what it

already contains. See Huet, 665 F.3d at 594.

      In sum, Counts One, Five, and Nine of the indictment provide Treadwell

“sufficient factual orientation” to allow her to prepare a defense. See Willis, 844

F.3d 155, 161-62. Rule 7(c)(1) requires no more. We will deny her motion to dismiss.

      B.     Motion for Bill of Particulars

      Treadwell alternatively moves for a bill of particulars as to Counts One, Five,

and Nine. (See Doc. 88). Treadwell includes a list of specific information to which

she believes she is entitled, including, inter alia, the “nature of the

communications” between her and her codefendants, more information regarding

the alleged alteration and deposit of a stolen check, and whether her alleged role is

that of a principal or aider and abettor on Count Nine. (See Doc. 88).

      A district court may order the government to file a bill of particulars

pursuant to Federal Rule of Criminal Procedure 7(f). See FED. R. CRIM. P. 7(f). A

bill of particulars is a “formal, detailed statement of the claims or charges brought

by a . . . prosecutor.” Urban, 404 F.3d at 771 (quoting Bill of Particulars, BLACK’S

LAW DICTIONARY (8th ed. 2004)). The bill of particulars is not intended to “permit

‘wholesale discovery’” of the government’s case. See United States v. Eufrasio, 935

F.2d 553, 575 (3d Cir. 1991) (quoting United States v. Armocida, 515 F.2d 49, 54 (3d

Cir. 1975)). Nor is the government required to provide “a fully integrated trial


                                            6
        Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 7 of 8




theory” to the defendant. United States v. Moyer, 674 F.3d 192, 203 (3d Cir. 2012)

(quoting United States v. Addonizio, 451 F.2d 49, 64 (3d Cir. 1971)). Rather, a bill of

particulars serves “to inform the defendant of the nature of the charges brought

against [her], to [allow her to] adequately prepare [her] defense, to avoid surprise

during the trial[,] and to protect [her] against a second prosecution for an

inadequately described offense.” Id. (quoting Addonizio, 451 F.2d at 63-64). Access

to “[f]ull discovery” may “obviate[] the need for a bill of particulars.” See Urban,

404 F.3d at 772 (quoting United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979)).

Whether to grant a request for a bill of particulars is a matter of trial court

discretion. See Eufrasio, 935 F.2d at 575 (citing Armocida, 515 F.2d at 54).

       Treadwell’s requested information falls well beyond the scope of a bill of

particulars. In actuality, her concerns involve the sufficiency of the government’s

evidence, stating that she requires “the factual and legal theory” the government

plans to use at trial. (See Doc. 89 at 9). However, the government is not obliged to

provide Treadwell its “fully integrated trial theory” at the pretrial stage. Moyer, 674

F.3d at 203. This type of request is an impermissible attempt to conduct “wholesale

discovery” of the government’s case, and Treadwell has not established a

fundamental need for the specified particulars. See Eufrasio, 935 F.2d at 575

(quoting Armocida, 515 F.2d at 54). We will deny her motion.

III.   Conclusion

       For the reasons set forth herein, the court will deny Treadwell’s motion (Doc.

90) to dismiss and deny her motion (Doc. 88) for a bill of particulars. An appropriate




                                            7
         Case 1:19-cr-00318-CCC Document 103 Filed 02/26/21 Page 8 of 8




order shall issue.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania

Dated:    February 26, 2021
